Citation Nr: 0939153	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-30 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension (also characterized as hypertensive 
cardiovascular disease), to include as secondary to service-
connected post operative status renal calculi, right, with 
recurrent kidney stones.

2.  Entitlement to service connection for hypertension (also 
characterized as hypertensive cardiovascular disease), to 
include as secondary to service-connected post operative 
status renal calculi, right, with recurrent kidney stones.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jebby F.  Rasputnis, Law Clerk


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1944 to 
August 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision issued by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence had not been received to reopen a 
claim for service connection for hypertension.  The Board 
notes that entitlement to service connection for this disease 
was denied in an August 1988 Board decision.  

Following an October 2007 videoconference (a copy of the 
transcript is in the record) hearing, the Board remanded the 
case in December 2007.  


FINDINGS OF FACT

1.  An unappealed August 1988 Board decision denied the 
Veteran's claim for service connection for hypertension.  

2.  Some of the evidence submitted since the August 1988 
Board decision relates to a previously unestablished element 
of the claim and, in conjunction with previously assembled 
evidence, raises a reasonable possibility of substantiating 
the Veteran's claim.  

3.  The most probative medical evidence of record 
preponderates against a finding that the Veteran's 
hypertensive cardiovascular disease is related to any event 
or incident of his period of active service, including his 
service-connected post-operative status right renal calculi; 
and hypertensive cardiovascular disease was not manifested 
within a year of the Veteran's discharge from active duty.


CONCLUSIONS OF LAW

1.  The August 1988 Board decision which denied service 
connection for hypertension is final.  38 U.S.C. § 784 
(1988); 38 C.F.R. § 19.104 (1988).

2.  New and material evidence has been received since the 
August 1988 Board decision and the Veteran's claim for 
service connection for hypertension is re-opened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Hypertension (also characterized as hypertensive 
cardiovascular disease) was not incurred in, or aggravated 
by, active service, and may not be presumed to have been so 
incurred or aggravated, nor proximately due to service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Under the VCAA, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  

Initially, with respect to the Veteran's petition to reopen 
his previously denied claim, as the Board finds that new and 
material evidence has been received and has reopened the 
Veteran's underlying service connection claim, the Board 
finds that the full benefit sought with respect to this issue 
on appeal has been granted and there is no prejudice to the 
Veteran under VA's duties to notify and assist.

With respect to the underlying claim, the Board notes that 
this case was remanded for the provision of additional notice 
to the Veteran and for collection of VA treatment records 
from December 1977 to present.  These records have been 
collected and, in a December 2007 letter, the Appeals 
Management Center (AMC) provided corrective notice to the 
Veteran regarding what information and evidence was needed to 
substantiate his claim.  This letter also advised the Veteran 
of how VA assigns disability ratings and effective dates in 
compliance with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The AMC allowed the Veteran an opportunity 
to respond to this notice before readjudication of the claim 
in an August 2009 supplemental statement of the case (SSOC).  

Thus, the Board finds that all actions and development 
directed in earlier remands have been completed in full.  
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case 
has been returned to the Board for appellate review.  After 
having carefully reviewed the record on appeal, the Board has 
determined that the notice requirements of VCAA have been 
satisfied with respect to the service connection issue 
decided herein.  

The Board also concludes that all available evidence 
pertinent to the claim has been obtained and there is 
sufficient medical evidence on file in order to make a 
decision.  The Veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  There 
is no indication that there is additional evidence to obtain 
or additional notice that should be provided.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  Thus, any such error is harmless and 
does not prohibit consideration of the matter on the merits.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

Petition to Reopen

In October 1986, the Veteran submitted a claim for service 
connection for hypertension.  This claim was denied by an 
April 1987 rating decision because there was no evidence the 
condition was incurred in or aggravated by service.  The 
Veteran timely appealed this denial and claimed, in his VA 
Form 9, that his hypertension was caused by his service-
connected kidney disorder.

The Board adjudicated the Veteran's appeal in August 1988 and 
denied service connection for hypertension, on direct, 
presumptive, and secondary bases, due to lack of evidence.  
Specifically, the Board noted that there was no evidence to 
support a determination that hypertension was incurred in or 
aggravated by service, that hypertension was manifested 
within one year of separation from service, or that any 
etiological relationship existed between the Veteran's kidney 
disorder and hypertension.

In general, decisions issued by the Board are final.  See 38 
U.S.C. § 784 (1988) (now 38 U.S.C. § 7104 (West 2002)); 38 
C.F.R. § 19.104 (1988) (now 38 C.F.R. § 20.1100 (2009)).  A 
final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).

In April 2003, the Veteran filed a claim for an increased 
rating for his kidney disorder.  On May 14, 2003, a VA 
service representative contacted the Veteran to clarify his 
claim; the record reflects that the Veteran noted that he 
wanted to again pursue a claim for service connection for 
hypertension, as secondary to his kidney disorder.  By rating 
decisions issued in September and November 2004, the RO 
denied the Veteran's petition to reopen the claim for service 
connection for hypertension, determining that no new and 
material evidence had been received.  In April 2005, the 
Veteran filed a notice of disagreement (NOD) to the November 
2004 rating decision.

The Board notes that even when an RO determines that new and 
material evidence has been presented to reopen a claim, such 
determination is not binding on the Board, which (regardless 
of any prior RO decision) must decide whether evidence has 
been received that is both new and material before reopening 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998);  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

The evidence on file at the time of the August 1988 Board 
decision consisted of: service personnel records; service 
treatment records; VA treatment records; lay statements; and 
private medical records.  These records show a single 
borderline blood pressure reading on the Veteran's service 
entrance examination report; however, subsequent readings 
were normal and hypertension was not documented until several 
years following service (and not in relationship to his 
kidney disorder).

The Veteran's private medical records, as reflected in his 
claims file at the time of the 1988 Board decision, included 
records from the South Carolina Heart Center (Dr. Kiger) and 
Columbia Urological Associates (Dr. Wofford).  None of these 
records addressed any etiological relationship between the 
Veteran's kidney disorder and hypertension.

Additional evidence received since August 1988 consists of: 
additional VA treatment records (after 1986), an August 2006 
VA examination report and opinion, private treatment records, 
lay statements from the Veteran dated in 2004 and 2005, the 
transcript of a hearing, and several letters from multiple 
private physicians.

The Veteran's 2004 statement reflects that because he 
experienced pounding of his heart each time he had a flare-up 
of his kidney disorder he believed that disorder was related 
to his heart condition.  The second statement from the 
Veteran, provided in November 2005 with a request for Board 
review (and waiver of local jurisdiction), reflects his 
belief that the chronic pain resulting from his kidney 
disorder caused his hypertension.  

The letters from private physicians discussing a possible 
etiological relationship between the Veteran's hypertension 
and his service-connected kidney disorder include a 2005 
letter, in which Dr. Kiger stated that the Veteran's kidney 
disorder could be associated with his hypertension.  In June 
2005, Dr. Scheuer of Sentinel Health Partners opined that all 
of the Veteran's conditions had coexisted since the distant 
past.  In January 2008, Dr. Zimmerman of the South Carolina 
Heart Center stated that the Veteran's heart problems were 
linked to his hypertension (the Board notes that in a March 
2006 statement Dr. Kiger, who was practicing at the same 
heart center, indicated that certain heart conditions can 
cause renal damage).

Some of the submitted statements from the Veteran and private 
physicians are new and material.  The Veteran had not 
previously discussed the concurrent kidney and hypertensive 
symptoms or his basis for believing his conditions were 
related.  See Justus, 3 Vet. App. at 513.  The physician 
statements are new and material because the Veteran had not 
previously provided medical opinions discussing any 
etiological relationship between the two conditions.  These 
statements raise a reasonable possibility of substantiating 
the claim.  Therefore, as new and material evidence has been 
submitted, the claim for service connection for hypertension 
is reopened.  38 C.F.R. § 3.156(a).



Service Connection

The Veteran seeks service connection for hypertension.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
also may be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, veterans are presumed to have entered service in 
sound health condition.  See 38 U.S.C.A. § 1110 (West 2002).  
The presumption of soundness provides that a veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment or was aggravated by such 
service.  38 C.F.R. § 3.304(b) (2009).

Certain chronic diseases, such as hypertension, will be 
presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Id., and see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection).

Thus, establishing service connection requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Having carefully considered the claim in light of the record 
and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim.  While 
the Veteran clearly has hypertension, to include hypertensive 
cardiovascular disease, the competent and persuasive medical 
evidence of record weighs against the existence of a causal 
link between this disability and either the Veteran's active 
service, on a direct or presumptive basis, or his service-
connected kidney disorder.  

The Veteran's service treatment records are negative for 
complaints of, or treatments for, hypertension.  Although a 
single blood pressure reading at the time of his entrance 
examination in February 1944 showed a borderline reading of 
140/90, his separation examination in August 1946 showed his 
blood pressure as 128/86 and 130/88 with no reported medical 
complaints nor diagnosis of hypertension or hypertensive 
cardiovascular disease.  

The record is silent for blood pressure readings until VA 
medical records of April 1953 and November 1956, which 
reflect blood pressure readings of 140/100.  Subsequently his 
blood pressure was recorded at 134/98 (December 1959) and 
160/100 (November 1961).  The Veteran was first diagnosed 
with hypertension (hypertensive cardiovascular disease) at 
the time of the latter reading, more than fifteen years after 
his discharge from service.  

The record reflects regular medical treatment for 
hypertension since the 1961 diagnosis.  However, the Veteran 
has provided conflicting statements as to when hypertension 
was first manifested.  In statements to VA and private 
physicians, he reported that he had had hypertension since 
age 16, along with a pre-existing kidney disorder.  In his 
claim for service connection, an undated lay statement, and a 
2004 statement, the Veteran indicated that his hypertension 
is attributable to, and began at the same time as, his 
service-connected kidney disorder; and, in a 2005 statement, 
he claimed that hypertension resulted after his kidney 
disorder as a result of associated chronic pain.  

The Board notes that lay persons are not competent to render 
an opinion on matters of medical causation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Further, evidence of a 
chronic condition must be based on medical evidence, unless 
it relates to a condition to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Although lay evidence is acceptable to prove symptomatology 
over a period of time when such symptomatology is within the 
purview of, or may be readily recognized by lay persons 
(Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007)), there is no evidence showing that the Veteran 
monitored his blood pressure at home prior to 2002.  

In regard to the Veteran's statements to his healthcare 
providers, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that medical history provided by a veteran 
and recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Although the Court also 
has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by a veteran, the 
critical question is whether that history was accurate and, 
as indicated above, the Veteran has given multiple, 
inconsistent versions of his medical history.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006).

The first medical evidence of record pertaining to the 
etiology of the Veteran's hypertension was an April 2002 
treatment note from Dr. Kiger, opining that the Veteran's 
high blood pressure readings resulted from anxiety due to 
being in a doctor's office.  In this regard, Dr. Kiger 
observed that the Veteran's blood pressure readings at home 
were consistently normal.    

More than two years later, Dr. Kiger stated, in an October 
2004 letter, that he was unable to draw any conclusion as to 
a possible relationship between the Veteran's kidney disorder 
and hypertension.  However, Dr. Kiger noted that the two 
conditions might be related if there was a reason for the 
kidney damage and stones that had resulted in hypertension.

In June of 2005, a private physician (Dr. Scheuer) provided 
the Veteran with a complete evaluation of his medical 
problems and remarked in the record that the Veteran was 
attempting to get service connection for his hypertension on 
the grounds of a relationship to his kidney disorder.  
Although this physician did not opine in depth on a possible 
relationship, he noted that the Veteran's kidney disorder was 
long-standing and, because of that fact, he would think the 
hypertension and heart symptoms were also long-standing in 
nature.

Later that same year, Dr. Kiger stated, in an August 2005 
treatment note, that there could be a possible correlation 
between the Veteran's damaged renal function and his 
hypertensive state.  Approximately one year later in March of 
2006, Dr. Kiger authored another treatment note indicating 
that the Veteran had reported a history of hypertension since 
age 16.  In that 2006 note, Dr. Kiger states that the Veteran 
reported his physician (when he was aged 16) told him that 
the hypertension might have been caused by an aortic 
insufficiency.  Dr. Kiger went on to speculate that condition 
might have, in turn, related to some renal damage, but stated 
there was no physical proof or information supporting that 
relationship.

The Veteran was afforded a VA examination in August of 2006.  
The VA examiner reviewed the Veteran's claims file and 
service records and noted that there was no history of aortic 
insufficiency or hypertension while the Veteran was in 
service.  The VA examiner went on to state that, based on the 
medical evidence of record, aortic insufficiency was more 
likely a condition that the Veteran developed later in life 
and that it was not likely that he had hypertension while 
serving in the military.  The examiner concluded that it was 
not likely that the Veteran's hypertension was related to his 
kidney disorder.

In October of 2006, the Veteran saw another private 
physician, Dr. Timmons of Kershaw Family Practice.  Dr. 
Timmons reviewed the Veteran's medical history and stated 
that he saw no evidence of renal disease and stones 
contributing to his coronary artery disease or hypertension.

Another physician from the South Carolina Heart Center (the 
same center at which Dr. Kiger practiced), Dr. Zimmerman, 
wrote a January 2008 letter stating his belief that the 
Veteran's hypertension was linked to his cardiac disease.  
This letter incorrectly identified hypertension as a service-
connected disorder and misstated the Veteran's medical 
history (specifically, Dr. Zimmerman stated that the Veteran 
had hypertension beginning in the 1970s).

The medical opinions of record do not support a determination 
that the Veteran's hypertension is related to his service or 
to his service-connected kidney disorder.  Although there are 
several statements of record discussing a possible 
etiological connection between the Veteran's hypertension and 
his kidney disorder, statements from doctors which are 
inconclusive as to the origin of a disease cannot be employed 
as suggestive of a linkage between the current disorder and 
the claimed incident of military service.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  

Drs. Kiger, Scheuer, and Zimmerman have authored notes 
discussing the possibility of a link between the  two 
conditions, none conclusively state the existence of an 
etiological relationship.  Dr. Kiger specifically noted in 
2006 that discussion of such a relationship was speculation.  
Service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Further, Dr. Zimmerman's 2008 note 
misstated the Veteran's claim and his medical history and, 
although the Court has held that a physician's review of the 
claims file is not the determinative factor is assigning 
probative value, see Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 300 (2008), it noted that a physician should have 
information regarding relevant case facts.  

The Court also has held that a medical examination report 
must contain not only clear conclusions with supporting data, 
but a reasoned medical explanation connecting the two.  Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007).  Dr. Scheuer's 
brief statement, one sentence at the end of an examination 
report, opining that the Veteran's conditions likely 
coexisted is supported only by his observation that all the 
conditions appear to be longstanding in nature.  The only 
recent medical opinion of record that provides both clear 
conclusions and a reasoned medical explanation, without 
resort to speculation, is that of the August 2006 VA 
examiner.  As noted, this examiner reviewed the pertinent 
records and concluded that the medical evidence was against 
the claim, based on that review.  The VA examiner's opinion 
is further supported by the 2006 statement of Dr. Timmons. 

Thus, the most persuasive and competent evidence of record 
does not support the Veteran's claim of entitlement to 
service connection-on a direct, secondary, or presumptive 
basis-for hypertension.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  As 
such, the preponderance of the evidence is against the claim 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).






(CONTINUED ON NEXT PAGE)
ORDER

The Veteran's previously denied claim for service connection 
for hypertension is reopened and, to this extent, the appeal 
is granted.

Service connection for hypertension (also characterized as 
hypertensive cardiovascular disease) is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


